DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Figure 5
Species II: Figure 7
 Species III: Figure 9
Species IV: Figure 13
Species V: Figure 14

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 10
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
According to MPEP 1850 II. Determination of “Unity of Invention”:
The expression "special technical features" is defined in PCT Rule 13.2  as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. The determination is made on the contents of the claims as interpreted in light of the description and drawings (if any)…
Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
Species I-V lack unity of invention because even though the inventions of these groups require the technical features of claims 1 and 10, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Document D1 CN 102568376 (from International Searching Authority) and Hayakawa et al.  US 2016/0297357. 
As indicated in the Written Opinion of the International Searching Authority (mailed 8/23/2018) the invention lacks inventive step over D1.  D1 teaches modulation of colored subpixels to generate colors for a first gamut and second gamut.  D1 discloses this method applied to an organic LED display.  However, the use of a projection light source using primary color lasers and fluorescent material to generate mixed colors is known.  For example, Hayakawa teaches a vehicular display system.  Specifically in Figure 2 and paragraph [0042] it teaches the laser light source unit 10 includes a first light source 15 configured to emit a red laser light, a second light source 16 configured to emit a green laser light, and a third light source 17 configured to emit a blue laser light.  The laser light source unit 10 is configured to condense the respective emission lights from the light sources 15, 16, 17 into parallel lights by condensing lenses disposed at the front of the light sources, to enable the parallel lights to be incident to dichroic mirrors disposed at the front of the condensing lenses for RGB synthesis, and to form a laser light B2 of a single color, a mixed color or white by controlling ON/OFF operations of the light sources 15, 16, 17.  And, a configuration where an emission light of a blue laser diode is enabled to pass through a yellow fluorescent body.
Therefore, the claimed subject matter cannot be a special technical feature because the features are known in the prior art.  Since main claims 1 and 10 do not require a special technical features it leaves there is lack of unity of the dependent claims as there is no shared special technical feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422